

Exhibit 10.1


ADVISORY SERVICES AGREEMENT
__________________________________________________


This ADVISORY SERVICES AGREEMENT (the “Agreement”) is made and entered into as
of the 25th day of May, 2012, by and between Gary Smith (“Employee”) and Hibbett
Sporting Goods, Inc. (the “Company”).


WHEREAS, Employee is the Chief Financial Officer for the Company; and


WHEREAS, Employee has notified the Company that he will retire from the Company
effective July 7, 2012; and


WHEREAS, the Company desires to offer certain benefits to Employee in return for
his agreements to consult with the company, for a period of time on an as needed
basis, to release any claims he may have against the Company, and to not compete
with certain aspects of the Company for a period of time;


NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:


1. Retirement.  Employee and the Company acknowledge that Employee will retire
from the Company and therefore his employment will end effective as of July 7,
2012.


2.  Limited Consultation.  For a period of eight (8) months following the
effective date of his retirement, Employee shall make himself available at
reasonable times, after reasonable notice from the Company, to assist with the
transition of his job duties and to provide other assistance, as
needed.  Employee acknowledges that he is not entitled to any additional
compensation for such consultation beyond the amounts stated in this Agreement.


3. Benefits.  In exchange for Employee’s execution of and compliance with this
Agreement, the Company agrees to pay Employee Two Hundred Thousand Dollars
($200,000.00) within thirty (30) days following the effective date of his
retirement.  Employee shall be responsible for the payment of applicable taxes
and imposts levied or based upon the income of Employee or the fees payable to
Employee by Company including, but not limited to, FICA and federal, state and
local income taxes, unemployment insurance taxes and any other employment taxes
or levies.  Employee agrees and acknowledges that in the absence of this
Agreement, Employee is not entitled to any such benefits or similar payment on
account of Employee’s employment and that the amount recited in this section is
being paid in exchange for the execution of and compliance with this Agreement
and for no other reason.



 
 

--------------------------------------------------------------------------------

 



4. Release.   In exchange for the promises by the Company contained in this
Agreement, Employee hereby releases and forever discharges the Company, its
officers, directors, agents, employees and affiliated companies and its
successors and assigns from any and all claims of whatever nature Employee may
have or believes Employee has against the Company, as of the date of Employee’s
execution of this Agreement.  Employee agrees that the release of all claims
against the Company, its officers, directors, agents, employees and affiliated
companies and its successors and assigns specifically includes any tort and
contract claims and any claims or rights arising under statute.  This release
does not preclude Employee from filing a charge of discrimination with the Equal
Employment Opportunity Commission.  However, Employee is waiving Employee’s
right to receive any monetary damages or other remedy as a result of filing such
a charge.  Employee understands that he is not releasing any claim or right to
benefits under any Company plan or policy that may have vested before the
effective date of his retirement in the ordinary course.


5. Restrictive Covenants.


A. Acknowledgment.  Employee understands that the nature of Employee’s position
has given him access to and knowledge of Confidential Information and that he
has been in a position of trust and confidence with the Company.  Employee
understands and acknowledges that the services he has provided to the Company
are unique, special or extraordinary.  Employee further understands and
acknowledges that the Company’s ability to reserve Confidential Information for
the exclusive knowledge and use of the Company is of great competitive
importance and commercial value to the Company and that improper use or
disclosure by Employee is likely to result in unfair or unlawful competitive
activity.


B. “Confidential Information.”  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to:  business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, computer programs, computer software, applications, operating systems,
work-in-process, databases, records, systems, material, sources of material,
vendor information, financial information, results, accounting information,
accounting records, legal information, marketing information, advertising
information, pricing information, credit information, developments, reports,
internal controls, security procedures, market studies, revenue, formulae,
notes, communications, algorithms, product plans, designs, styles, models,
ideas, customer information, customer lists, client information, and client
lists of the Company.  Employee understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or
used.  Employee understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to Employee in the
first instance.  Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to
Employee, provided that such disclosure is through no direct or indirect fault
of Employee or person(s) acting Employee’s behalf.



 
 

--------------------------------------------------------------------------------

 



C. Non-Disclosure of Confidential Information.  Employee agrees that he shall
not at any time or in any manner, either directly or indirectly, divulge,
disclose, communicate, or use the Confidential Information he has obtained or
has been otherwise exposed to while employed by the Company, including the
Limited Consultation period as outlined in paragraph 2.


D. Non-Competition.  Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration provided to Employee
under this Agreement, for the three (3) year period following the effective date
of Employee’s retirement, Employee agrees and covenants not to directly or
indirectly compete with the Company by owning, managing, operating, consulting,
advising, or being employed in any capacity by an entity which engages in the
business of sporting goods or athletic shoe retail.  Employee further agrees
that during the pendency of any litigation to enforce this Section, including
all appeals, the non-compete period identified herein shall automatically be
tolled for such period of time until the litigation is fully and finally
resolved.


E. Non-Solicitation of Employees.  For a period of three (3) years following the
effective date of Employee’s retirement, Employee agrees not to solicit,
encourage, induce, or attempt to attract employees of the Company to leave the
Company.


F. Non-Disparagement.  Employee agrees that Employee will not make, communicate,
publish, or disseminate any negative or disparaging comment, either verbally or
in writing, relating to the Company, the Company’s business, Employee’s work
with the Company, the Company’s customers and clients, or the Company’s owners,
managers, supervisors, employees and agents.


6. Remedies.  Employee hereby consents and agrees that for any violation of any
provision of this Agreement, a restraining order and/or injunction may be issued
against Employee in addition to any other rights or remedies the company may
have, including but not limited to the remedy of monetary damages.  In the event
that the Company is successful in any suit or proceeding brought or instituted
by the Company to enforce any of the provisions of this Agreement or on account
of any damages sustained by the Company by reason of the violation by the
Employee of any of the terms or provisions of this Agreement to be performed by
the Employee, the Employee agrees to pay the Company’s reasonable attorney’s
fees and cost.


7. Return of Property.  Employee acknowledges that he has returned all Company
property to the Company.  For purposes of this Agreement, “Company Property”
includes, but is not limited to, all information and materials belonging to the
Company or to customers or clients, including office keys and equipment,
documents, policy or practice manuals, records, customer files, written
materials, electronic information, passwords, software packages, computer disks,
corporate credit cards, customer lists, pricing information, sales information,
and all other Company property in Employee’s possession.  A substantial failure
to comply with this paragraph constitutes a material breach of this Agreement.


8. Cooperation.  Employee agrees to make himself reasonably available to the
Company and/or its attorneys to assist in the prosecution or defense of any
lawsuit, claim or charge by providing such information as he may have relating
to such lawsuit, claim or charge and/or testifying in connection therewith.


9. Legal Advice.  Employee acknowledges that Employee has had the opportunity to
seek the advice of an attorney before executing this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
10. Period of Consideration.  Employee acknowledges that Employee has been given
a reasonable period of time from the receipt of this Agreement to consider it
before deciding whether to agree to its terms.


11. Non-Disclosure.  Employee shall not disclose, instigate the disclosure of,
or cause to be disclosed, any of the terms, conditions, amounts, or any other
details of this Agreement, except to his spouse and to the extent necessary to
comply with tax reporting requirements.


12. Entire Agreement.  Employee acknowledges that this Agreement constitutes the
entire agreement between the parties hereto and that this Agreement supersedes,
replaces, and extinguishes any prior agreements or understanding, whether
written or oral, including, but not limited to, the January 24, 2008 “Change in
Control Severance Agreement” and the August 4, 2005 “Nondisclosure
Noncompetition Agreement”.  Employee acknowledges that by signing this
Agreement, Employee has not relied upon any representations, promises or
agreements by the Company, its employees, or its representatives (including any
Company attorneys) which are not contained in this Agreement.  This Agreement
may be modified only in writing, signed by Employee and the Company.


13. No Assignment of Employee Rights.  Employee represents and warrants to the
company that Employee has not assigned any rights or claims Employee may have
against the Company to any other person or entity.


14. Governing Law/Venue.  This Agreement shall be constructed and enforced in
accordance with the laws of the State of Alabama.  Each party expressly
designates the Circuit Court of Jefferson County, Alabama as the exclusive
jurisdiction for the resolution of any dispute related to or arising under this
Agreement, whether such action seeks injunctive or declaratory relief, damages,
or other remedies, and each party hereby expressly consents and submits to the
personal jurisdiction of the Circuit Court of Jefferson County, Alabama and
waives any and all personal rights under applicable law or in equity to object
to the jurisdiction and venue in said Court.


15. Binding Effect.  This Agreement shall inure to the benefit of and be binding
upon the Company and Employee and each of their respective successors, assigns,
heirs, executors and administrators.


16. Titles.  The titles to the sections contained in this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.





 
 

--------------------------------------------------------------------------------

 



IN WITNESS HEREOF, the parties hereto have executed this Consulting Agreement as
of the day and year first above written.




EMPLOYEE
 
HIBBETT SPORTING GOODS, INC.
     
Gary Smith
 
By:
/s/ Mickey Newsome
Name
       
Name:
Mickey Newsome
/s/ Gary Smith
   
Signature
 
Title:
Executive Chairman of the Board
     
5/25/2012
 
5/25/2012
Date of Signature
 
Date of Signature





































































End of Exhibit 10.1
